Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art taken as a whole neither discloses nor renders obvious the claimed combination comprising the amendments as presented in the latest response. As Applicant has successfully argued the closest prior art while teaching the concept of a utilizing a common housing for multiple gear arrangements, it does not provide enough evidence to indicate that it would have been obvious to modify the housing to fix the axis of the intermediate shaft and input shaft between the different arrangements. There is simply not enough evidence of record to support this in combination with the specific gearing required. Any modification would require hindsight reconstruction or run into bodily incorporation issues. 
As to the issue of claim interpretation. The claim is still being interpreted as a “kit” type claim (emphasis added). That is, it is similar to a kit claim in that the product line requires the use of a common housing with certain common gearing relationships which could be positively utilized with two different gear trains in the manner claimed. Without interpreting the claim in this manner there would be 112 issues as it would be unclear what the actual invention is or what is positively recited. It is clear from claim differentiation that Applicant intends to positively recite elements of the gear train, and thus without the interpretation of a “kit” type claim we wouldn’t know if these elements are actually required or not. The use of a “product line” is also not common place in patents and thus we need to be clear as to what the scope of the claim is limited to.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS C DIAZ whose telephone number is (571)270-5461. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS C DIAZ/Primary Examiner, Art Unit 3656